Honorable Tim Hutchinson State Representative P. O. Box 933 Bentonville, AR 72712
Dear Representative Hutchinson:
You have asked for an official opinion as to whether Act 14 of 1987 empowers Circuit Judges to order counties to pay for additional court personnel or other costs connected with the administration of the juvenile court system established under Act 14.
Act 14 of 1987, Section 8, paragraph 3, states:
   If any county in this state shall fail to appropriate and make available an aggregate amount of county funds to be used jointly by the judges of the juvenile division of the circuit court and the juvenile division of the probate court for the employment of referees (or masters) and support personnel of their respective divisions, as was appropriated and provided for the support of the juvenile court of the county for the 1987 fiscal year, and fails to provide in each year thereafter similar support in an amount not less than the amount provided in the 1987 county fiscal year, said facts shall be certified by the judges of such divisions to the Treasurer of the State of Arkansas, who shall withhold from any general revenues turnback funds to the county the amount thereof. All such amounts so withheld should be distributed by the State Treasurer to the treasurer of the county, to be made available solely for the joint use by the judges of the juvenile division of the circuit court and of the juvenile division of the probate court for the employment, in the manner provided herein, of referees (or masters) and other support personnel of the juvenile divisions in the same manner as if said funds had been provided by the county.
As the provisions of Section 8 repeated hereinabove provide the sole mechanism for Circuit and Probate Judges to serve and enforce payment for the purposes of your inquiry, it must be concluded that Act 14 of 1987 does not grant circuit and probate judges the authority to order counties to provide funding for additional court personnel except as specifically provided therein.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General E. Jeffery Story.